DETAILED ACTION
This Office Action is in response to Applicant Arguments/Remarks to the application 16/759,917 filed on 05/19/2022.
Claim 1 has been cancelled; claims 2-10 have been amended; claims 2, 7 and 9 are independent claims.  Claims 2-10 have been examined and are pending in this application.
Examiner withdraws 35 USC 101 rejection to claims 1-10 due to applicant amends the claims.
Applicant’s arguments, see Applicant Arguments/Remarks, filed 05/19/2022, with respect to claim 1 have been fully considered and are persuasive.  The USC 102 (a) (2) rejection of claim 1 has been withdrawn. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 2-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to the field of information technology, and specifically to a method and system for cryptographic attribute-based access control supporting dynamic rules. In the system, the protected object is stored in an encrypted form, only the access request satisfying the access policy in attribute-based access control can be authorized to decrypt the object, which ensures that the access to data in an unsecure environment can be authorized according to a security policy, and supports dynamic policy and real-time authorization of attributes. The method and system for cryptographic attribute-based access control supporting dynamic rules in this invention have already separated from traditional encryption system framework, are totally new attribute-based access control model, method and system supporting cryptographic determination, can achieve more secure, diversified, dynamic and flexible access authorization, are suitable for large-scale organizations or information systems, and can be applied to the environments such as Cloud computing, grid computing, and distributed computing.
With examiner’s thorough search, the closest prior art is Martinelli, Pub., No.: US 2017/0126687.
Martinelli discloses a permissions provisioning module includes a data adapter and a permissions calculator associated with a policy evaluator operable to evaluate an ABAC policy. The module is adapted to interact with a computer system including resources, metadata and an access control mechanism enforcing, in respect of each resource, an access control list associated with the resource. In operation, the data adapter receives metadata for said computer system and assigns values to attributes in the policy based on the metadata. The permissions calculator queries the policy evaluator on combinations of resources and principals of the system using the attribute values thus assigned, and returns permission data. The data adapter formats said permission data into ACLs, for deployment in the computer system. 
However, none of Martinelli teaches or suggests, particularly: “A computer enhanced cryptographic system for cryptographic attribute-based access control supporting dynamic rules adopting the attribute-based access control model, wherein the computer enhanced cryptographic system comprises: three storage modules and one perception module: a policy storage module (PSM) is used to store access policies; an attribute storage module (ASM) is used to store attributes and attribute assignments of entities in the system; an object storage module (OSM) is used to store encrypted objects; an environment perception module (EPM) is used to obtain environment attributes and attribute assignments in real-time and dynamically; also comprising four function units: a policy generation unit (PGU) selects an access policy from PSM, generates a cryptographic representation of the access policy, i.e., cryptographic policy (CP), and provides it to policy decision unit; a token generation unit (TGU) acquires an attribute assignment of a specific attribute from ASM or EPM, and generates a cryptographic representation of the attribute assignment, i.e., attribute token (AttToken), and provides all possible AttTokens to policy decision unit; a policy decision unit (PDU) obtains CP from PGU and AttTokens from TGU, makes cryptographic policy decision on them to generate the determination result information, i.e., decryption token (DecToken), which is provided to object decryption unit; an object decryption unit (ODU) decrypts the encrypted object according to DecToken returned by PDU, i.e., ODU can decrypt the encrypted object if and only if the determination result of PDU is permission.” The same reasoning applies to independent claims 7 and 9.
Therefore, the claims are allowable over the cited prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONAS A BAYOU/Primary Examiner, Art Unit 2499 
05/31/2022